United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3751
                                    ___________

Henry L. Hill,                       *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Tele-Communications, Incorporated,   *
                                     *      UNPUBLISHED
      Defendant - Appellee.          *
                                ___________

                              Submitted: May 10, 1999

                                   Filed: July 21, 1999
                                    ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and WATERS,*
District Judge.
                            ___________

PER CURIAM.

       Henry L. Hill commenced this action asserting federal claims against his former
employer, Tele-Communications, Inc. (TCI), for unlawful race and disability
discrimination and retaliation, as well as various state law causes of action. TCI moved
to dismiss, presenting evidence Hill was employed by TCI’s separate subsidiary, TCI



      *
      The HONORABLE H. FRANKLIN WATERS, United States District Judge for
the Western District of Arkansas, sitting by designation.
of Overland Park. The district court1 granted the parties forty-five days for discovery
related to this issue. At the end of that period, TCI renewed its motion to dismiss.
When Hill failed to respond, the court ordered him to show cause within twelve days
why the action should not be dismissed. When Hill failed to respond to that order, the
court denied his belated motion for more time to respond and ordered that his complaint
be dismissed without prejudice. Hill appeals. After careful review of the record, we
conclude the district court did not abuse its discretion in dismissing Hill’s complaint
because of his repeated failure to address the threshold issue of whether Hill was in fact
employed by a TCI subsidiary and, if so, whether TCI is liable for its subsidiary’s
alleged misconduct. See Edgington v. Missouri Dept. of Corrections, 52 F.3d 777, 779
(8th Cir. 1995) (standard of review).

      The judgment of the district court is modified to reflect that the complaint is
dismissed without prejudice. As so modified, the judgment is affirmed. Appellant’s
motion to supplement the record and appendix on appeal is denied.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge
for the Western District of Missouri.

                                           -2-